Exhibit 10.45

SEPARATION AND CONSULTING AGREEMENT

(James Atchison)

This Separation and Consulting Agreement (the “Agreement”), dated as of
December 10, 2014, is entered into by and between James Atchison (“Atchison”)
and SeaWorld Entertainment, Inc. (together with its subsidiaries and affiliates,
“SeaWorld”) (which, together with its predecessors, successors, officers and
directors are collectively referred to as the “Beneficiaries”).

WHEREAS, Atchison’s employment as President and Chief Executive Officer of
SeaWorld will terminate on January 15, 2015 (the “Date of Termination”);

WHEREAS, SeaWorld and Atchison each desire that Atchison continue to serve as a
member of the board of directors of SeaWorld (the “Board”) and as a consultant
to SeaWorld for a period of time following the Date of Termination as described
in this Agreement;

WHEREAS, Atchison is a participant in the SeaWorld Key Employee Severance Plan
(the “KESP”) which provides for certain payments and benefits to Atchison upon a
termination of employment under circumstances described under the KESP;

WHEREAS, Atchison and SeaWorld (for itself and on behalf of all the
Beneficiaries) have agreed to resolve and settle any disputed claims Atchison
may have with respect to events, including, but in no way limited to, any
differences that might arise in connection with Atchison’s employment with
SeaWorld and the termination of Atchison’s employment, in each case through the
Date of Termination; and

NOW, THEREFORE, in consideration of the recitals, promises, and other good and
valuable consideration specified herein, the receipt and sufficiency of which
are hereby acknowledged, Atchison and SeaWorld, on behalf of all the
Beneficiaries, agree as follows:

 

  1. TERMINATION OF EMPLOYMENT

1.1 Termination. Atchison hereby resigns, effective as of the Date of
Termination, from all positions as an officer and employee of SeaWorld.

 

  2. PAYMENTS AND BENEFITS

2.1 Contingent Payments. Subject in each case to the expiration of the
Revocation Period (as defined in Section 3.2 below), SeaWorld will pay to
Atchison the amounts specified in this Section 2.1 in consideration for Atchison
entering into this Agreement, specifically including the General Release (as
described in Section 3 below) and other restrictive covenants identified herein:

(a) SeaWorld will pay to Atchison, in a lump sum in cash within 15 days after
the expiration of the Revocation Period:

 

  (i) $2,443,000, which represents the sum of (x) two times Atchison’s annual
base pay at the time of the Date of Termination and (y) the targeted bonus for
the plan year in which the Date of Termination occurred, pursuant to
Section 3.1.1 of the KESP;

 

  (ii) a lump sum cash payment in an amount equal to the cash value of the
benefit continuation that would have been provided to Atchison for a period of
24 months following the Date of Termination (subject to the same benefit limits,
co-payments, premium payments and deductibles as if Atchison had remained
employed with SeaWorld) pursuant to Section 3.1.2 of the KESP;



--------------------------------------------------------------------------------

(b) SeaWorld will amend that certain Restricted Stock Grant and Acknowledgement
(Replacement Award – for Class D Units and Employee Units), dated as of April 7,
2013 and that certain Restricted Stock Award Agreement (2013 Award), dated as of
April 19, 2014 (together, the “Restricted Stock Agreements”) to cause the “2.25x
Performance Restricted Shares” and the “2.75x Performance Restricted Shares” (as
defined in each of the Restricted Stock Agreements and, together, the
“Performance Restricted Shares”) to not be forfeited on the Date of Termination
and to cause the Performance Restricted Shares to continue to be eligible to
vest (as if Atchison had remained continuously employed with SeaWorld) in
accordance with the terms of the Restricted Stock Agreements. Atchison will be
entitled to further amendment of his Restricted Stock Agreements consistent with
any favorable amendments hereafter made to restricted stock agreements of other
then-employed participants’ (as a group). For the avoidance of doubt, all other
provisions of the Restricted Stock Agreements will remain in full force and
effect (except as modified by this Agreement);

(c) Each of Atchison and his current spouse will have lifetime SeaWorld VIP
Black Card(s) membership for access to all parks owned by SeaWorld from time to
time; and

(d) SeaWorld will waive, or cause to be waived, the non-competition covenant
contained in Sections 1(a)(i), (ii) and (iii) of each of the Restricted Stock
Agreements.

2.2 Accrued Rights. Promptly following the Date of Termination, SeaWorld will
pay or provide, or cause to be paid or provided, to Atchison the amounts
specified in this Section 2.2:

(a) Accrued Salary. SeaWorld will pay to Atchison, in a lump sum in cash on the
first scheduled payroll date occurring after the Date of Termination (or such
earlier date if required by applicable law), an amount which represents, to the
extent not previously paid, Atchison’s accrued base salary through the Date of
Termination;

(b) Accrued Vacation. SeaWorld will pay to Atchison, in a lump sum in cash on
the first scheduled payroll date occurring after the Date of Termination (or
such earlier date if required by applicable law), an amount which represents
Atchison’s accrued but unused vacation as of the Date of Termination, pursuant
to Section 3.1.1 of the KESP; and

(c) Accrued Benefits. SeaWorld will pay or provide, or cause to be paid or
provided, to Atchison such accrued and vested benefits that Atchison may be
entitled under the employee benefit plans of SeaWorld (other than the KESP) in
accordance with the terms of such employee benefit plans.

2.3 Board Service. SeaWorld agrees that the continued assistance of Atchison in
SeaWorld’s governance will be highly beneficial to SeaWorld and, therefore, the
parties hereto agree that Atchison will continue to serve as a member of the
Board and, commencing on the Date of Termination, serve in the capacity of Vice
Chairman of the Board. SeaWorld agrees, subject to the fiduciary duties of its
Board, to nominate Atchison to serve on the Board during the Consulting Period
described below. Following the Date of Termination and during Atchison’s service
on the Board, Atchison will be eligible to receive compensation and benefits
generally provided to other non-employee members of the Board (which currently
includes an annual cash retainer of $60,000 (the “Board Cash Retainer”), an
annual equity award (currently an equity award valued at $120,000 with vesting
over a three year period (the “Board Equity Retainer”)), reasonable and
appropriate personal security services and reasonable travel and other
reimbursements) in accordance with SeaWorld’s policies, in effect from time to
time.

 

2



--------------------------------------------------------------------------------

2.4 Consulting Arrangement.

(a) SeaWorld and Atchison agree that Atchison will provide services to SeaWorld
as a consultant (the “Consulting Services”) during the period beginning on the
Date of Termination and ending on the third anniversary thereof (the “Consulting
Period”); provided that either SeaWorld or Atchison may terminate the Consulting
Period at any time upon 30 days advance written notice to the other party.
During the Consulting Period, Atchison will (i) be available for consultation to
the Chief Executive Officer of SeaWorld, in such manner as mutually agreed
between Atchison and the Chief Executive Officer of SeaWorld, and (ii) provide
such other services as mutually agreed between SeaWorld and Atchison. As a
consultant to SeaWorld, Atchison will not be an employee of SeaWorld, will have
no authority to act on behalf of SeaWorld (except as expressly provided in this
Agreement), and will not participate in the Company’s incentive and employee
benefit plans (except with respect to the Restricted Stock Agreements as
provided in Section 2.1(b)).

(b) During the Consulting Period, SeaWorld will (i) pay a consulting fee of
$440,000 per annum, payable in monthly installments in arrears for Atchison’s
Consulting Services (the “Consulting Fee”) and (ii) provide an office and
secretarial assistance commensurate with the level of Atchison’s Consulting
Services from time to time. In addition, during the Consulting Period, Atchison
will be entitled to reimbursement for reasonable travel and other expenses (to
the extent reasonably necessary for the performance of the Consulting Services)
in accordance with SeaWorld’s policies, in effect from time to time, applicable
to consultants of SeaWorld (and absent such policies, then as applicable to
senior officers of Sea World).

(c) During the Consulting Period unless otherwise determined by SeaWorld,
Atchison will also serve as (i) the Chairman and Executive Director of the
SeaWorld & Busch Gardens Conservation Fund, (ii) the primary liaison on behalf
of SeaWorld to conservation organizations and partners of SeaWorld (such as the
Hubbs-SeaWorld Research Institute), (iii) the primary liaison on behalf of
SeaWorld to key third-party partners (such as corporate sponsors, Sesame
Workshop, industry organizations, and zoological organizations) and (iv) advise
with respect to SeaWorld’s efforts with respect to existing and future
international development projects.

(d) In the event Atchison fails to be re-elected to serve on the Board at an
annual stockholders meeting of SeaWorld, then the annual Consulting Fee will
thereafter be increased by an amount equal to the Board Cash Retainer plus the
cash value of the Board Equity Retainer (the “Enhanced Consulting Fee”). In the
event Atchison resigns from the Board and/or voluntarily terminates the
Consulting Period, then Atchison shall not be entitled to any further payments
under this Section 2.4. In the event Atchison ceases to be a member of the Board
for any other reason and/or SeaWorld terminates the Consulting Period (except
because Atchison has resigned from the Board), then Atchison shall be entitled
to receive a lump sum payment equal to the Consulting Fee (or, if applicable,
the Enhanced Consulting Fee) that would have been payable for the remainder of
the Consulting Period but for the termination thereof by SeaWorld.

(e) Sea World will indemnify and hold Atchison harmless, and cover him under any
contract of directors and officers liability insurance that covers other members
of the Board, for all acts and omissions to act pursuant to this Agreement
during the Consulting Period on the same basis and to the same extent as is
provided to officers of Sea World, to the extent he is not otherwise indemnified
and covered as an insured as a member of the Board. Such indemnification and
insurance coverage will continue following termination of the Consulting Period
for all time thereafter for which Atchison may be subject to liability for such
acts and omissions occurring during the Consulting Period.

 

3



--------------------------------------------------------------------------------

2.5 Tax Withholding. During the Consulting Period, Atchison shall be solely
responsible for the payment of any applicable Federal, state or local taxes and
SeaWorld will not withhold any amounts from the payments made to Atchison during
the Consulting Period; provided, however, that SeaWorld may withhold from any
amounts payable under Sections 2.1 and 2.2 of this Agreement such Federal, state
and local income, employment and other taxes as may be required to be withheld
in respect of such payments under Sections 2.1 and 2.2 of this Agreement
pursuant to any applicable law or regulation.

2.6 Full Satisfaction of Potential Claims. Atchison hereby acknowledges and
agrees that his receipt and satisfaction of all payments and benefits provided
in this Section 2 of this Agreement will constitute full and final payment,
accord and satisfaction of any and all potential claims described in the General
Release (as defined in Section 3 of this Agreement) against SeaWorld and the
Beneficiaries (subject to the terms and limitations in the General Release).

 

  3. RELEASE; REPRESENTATIONS

3.1 General Release. For and in consideration of the payment of the amounts and
the provision of the benefits described in Section 2.1 of this Agreement and the
Consulting Services arrangement described in Section 2.4 of this Agreement,
Atchison hereby agrees to execute, on the Date of Termination, a release of all
claims against the Beneficiaries in the form attached as Exhibit I hereto (the
“General Release”).

3.2 Atchison’s Representations and Warranties. Atchison represents that he has
read carefully and fully understands the terms of this Agreement, and that
Atchison has been advised to consult with an attorney and has availed himself of
the opportunity to consult with an attorney prior to signing this Agreement.
Atchison acknowledges and agrees that he is executing this Agreement willingly,
voluntarily and knowingly, of his own free will, in exchange for the payments
and benefits described in Section 2.1 of this Agreement and the Consulting
Services arrangement described in Section 2.4 of this Agreement, and that he has
not relied on any representations, promises or agreements of any kind made to
him in connection with his decision to accept the terms of this Agreement, other
than those set forth in this Agreement. Atchison further acknowledges,
understands, and agrees that as of the Date of Termination his employment with
SeaWorld shall terminate, that the provisions of Section 2.1 of this Agreement
and the Consulting Services arrangement described in Section 2.4 of this
Agreement are in lieu of any and all payments and benefits to which Atchison may
otherwise be entitled to receive pursuant to the KESP or any other plan,
contract or arrangement between Atchison and SeaWorld, that Atchison will not be
reemployed by SeaWorld, and that Atchison will not apply for or otherwise seek
employment with SeaWorld or any of its parents, companies, subsidiaries,
divisions or affiliates. Atchison understands that, except as otherwise
expressly provided for under this Agreement, he will not receive any payments or
benefits under Section 2.1 of this Agreement or the Consulting Services
arrangement described in Section 2.4 of this Agreement until the seven (7) day
revocation period provided for under the General Release has passed, and then,
only if he has not revoked the General Release (such period during which no such
revocation has occurred, the “Revocation Period”). If the General Release is not
executed and delivered to the Company or is revoked, Atchison also shall resign
from the Board.

 

  4. EFFECTS OF SETTLEMENT; WAIVER OF JURY TRIAL

4.1 No Admission. Atchison and SeaWorld, on behalf of the Beneficiaries, agree
that the payments and benefits by SeaWorld, and the acceptance by Atchison of
the same, all as provided in Section 2 of this Agreement, and the execution of
this Agreement are the result of a compromise of disputed claims, and shall
never for any purpose be considered an admission of liability or responsibility
by SeaWorld and the Beneficiaries, and SeaWorld, on behalf of the Beneficiaries,
expressly denies any liability.

 

4



--------------------------------------------------------------------------------

4.2 Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS
CONTEMPLATED HEREIN. Each of the parties hereto also waives any bond or surety
or security upon such bond, which might, but for this waiver, be required of any
of the other parties. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement or the General Release,
including, without limitation, contract claims, tort claims, breach of duty
claims, and all other common law and statutory claims. Each of the parties
hereto acknowledges that this waiver is a material inducement to enter into a
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings. Each of the parties hereto further warrants and
represents that each has reviewed this waiver with his or its legal counsel and
that each knowingly and voluntarily waives his or its jury trial rights
following consultation with legal counsel. This waiver is irrevocable, meaning
that it may not be modified either orally or in writing, and the waiver shall
apply to any subsequent amendments, renewals, supplements or modifications to
this Agreement. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

  5. RESTRICTIVE COVENANTS; COOPERATION

5.1 Disparaging Statements. Atchison shall not at any time make any release or
statement about SeaWorld or the Beneficiaries regarding any of the foregoing’s
financial status, business, compliance with laws, ethics, members, managing
members, partners, personnel, directors, officers, employees, consultants,
agents, services, business methods or otherwise, which is intended to or could
disparage any of the foregoing, or otherwise degrade the reputation of any of
the foregoing in the business, industry or legal community in which any such
person operates; provided that Atchison shall be permitted to (a) reasonably
defend himself against any public statement made by SeaWorld or a Beneficiary,
as applicable, that disparages Atchison, but only if statements made in such
defense are not false statements and (b) provide truthful testimony in any legal
proceeding or process. Sea World (via any official statement), its officers and
its directors shall not at any time make any release or statement about Atchison
regarding Atchison which is intended to or could disparage Atchison or otherwise
degrade Atchison’s reputation in the business community; provided that all such
persons shall be permitted to (c) reasonably defend itself or him/herself
against any public statement made by SeaWorld or a Beneficiary, as applicable,
that disparages such person, but only if statements made in such defense are not
false statements and (d) provide truthful testimony in any legal proceeding or
process.

5.2 Restrictive Covenants. Atchison agrees and acknowledges that, except as may
be expressly otherwise agreed by the parties in this Agreement, the restrictive
covenants set forth in Appendix A of the Restricted Stock Agreements shall
continue in full force and effect pursuant to their terms and are incorporated
by reference herein and made a part hereof; provided, however, that, as set
forth at Section 2.1(d), Sections 1(a)(i), (ii) and (iii) of Appendix A of the
Restricted Stock Agreements and Section 1.2.1 of the KESP shall not apply or be
of further force and effect and SeaWorld hereby waives Atchison’s obligations to
comply with Sections 1(a)(i), (ii) and (iii) of Appendix A of the Restricted
Stock Agreements and Section 1.2.1 of the KESP. Atchison further agrees and
understands that his obligations set forth in this Section 5.2 (including the
restrictive covenants incorporated by reference herein) are separate from any
other provisions in this Agreement and that any breach of the provisions of this
Section 5.2 may be treated by SeaWorld and the Beneficiaries as a breach for
which Atchison may be separately liable, and for which SeaWorld may, seek any
remedies to which it is entitled as set forth in the Restricted Stock Agreements
or otherwise at law or in equity.

 

5



--------------------------------------------------------------------------------

5.3 Cooperation. Atchison will fully cooperate with any request made by SeaWorld
relating to or arising out of any of the matters that Atchison worked on,
learned of or became familiar with or that occurred during Atchison’s employment
with SeaWorld, including, but not limited to, disputes, claims, investigations,
proceedings or litigation arising out of or relating to such matters. If
Atchison incurs any expense as the result of Atchison’s cooperation with any
such request, reasonable and documented expenses will be reimbursed to Atchison
by SeaWorld.

 

  6. GOVERNING LAW; RESOLUTION OF DISPUTES

6.1 Governing Law.

This Agreement and the General Release shall each be governed and interpreted in
accordance with and enforced in all respects pursuant to the laws of the State
of Florida, irrespective of the choice of law rules of that or any other
jurisdiction that direct the application of the laws of any jurisdiction other
than the State of Florida, which is the principal place of operation of the
Beneficiaries.

6.2 Resolution of Disputes

Any disagreement or controversy arising out of or relating to this Agreement
(other than with respect to Sections 5.1 and 5.2) shall be exclusively resolved
through the SeaWorld Dispute Resolution Program, which includes final and
binding arbitration of covered claims.

 

  7. SEVERABILITY

If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement or the remaining portion of a partially invalid provision, which
shall remain in force, and the provision in question shall be modified by the
court so as to be rendered enforceable.

 

  8. CONSTRUCTION

Each party and its counsel have reviewed this Agreement and the General Release
and have been provided the opportunity to review this Agreement and the General
Release and accordingly, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or the General Release. Instead, the
language of all parts of this Agreement and the General Release shall be
construed as a whole, and according to their fair meaning, and not strictly for
or against either party.

 

  9. ACCEPTANCE AND EFFECTIVENESS

This Agreement shall become effective immediately upon Atchison’s execution of
this Agreement; provided, however, that the parties’ obligations hereunder
(except with respect to Sections 1, 9 and 10) shall not become effective until
the eighth (8th) day following the date of execution of the General Release, so
long as Atchison has not then revoked the General Release.

 

  10. ENTIRE AGREEMENT; COUNTERPARTS

10.1 This Agreement and the General Release together set forth the entire
agreement between the parties hereto and fully supersede any and all prior
agreements or understandings, including, without limitation, the KESP, between
the parties hereto pertaining to the subject matter hereof.

10.2 This Agreement may be executed in one or more counterparts and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

  11. SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, heirs, executors, administrators,
permitted assigns and legal representatives.

 

  12. SECTION 409A

Anything in this Agreement to the contrary notwithstanding: The parties intend
that all payments and benefits under this Agreement comply with Section 409A of
the Internal Revenue Code and the regulations promulgated thereunder
(collectively “Section 409A”) and, accordingly, this Agreement shall be
interpreted in a manner in compliance therewith and to the maximum extent
reasonably possible to maintain the original intent and business economic
arrangement contemplated hereunder. No amount otherwise payable pursuant to
Atchison’s termination of employment pursuant shall be paid unless such
termination constitutes a “separation from service” with the Sea World under
Section 409A. To the maximum extent permitted by applicable law, amounts payable
to Atchison shall be made in reliance upon the exception for certain involuntary
terminations under a separation pay plan or as short-term deferral under
Section 409A. To the extent any amount payable upon Atchison’s separation from
service does not satisfy such exception and is nonqualified deferred
compensation under Section 409A payable to him as a “specified employee”
thereunder, then to the extent required under Section 409A payment of such
amounts shall be postponed until six (6) months following the date of Atchison’s
separation from service (or until any earlier date of his death), upon which
date all such postponed amounts shall be paid to him in a lump sum, and any
remaining payments due under the Agreement shall be paid as otherwise provided
herein.

[Signatures on next page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Separation and
Consulting Agreement effective as of the date first above written.

 

SEAWORLD ENTERTAINMENT, INC. By: /s/ G. Anthony (Tony) Taylor Title: Chief Legal
and Corporate Affairs Officer, General Counsel and Corporate Secretary JAMES
ATCHISON /s/ James Atchison



--------------------------------------------------------------------------------

Exhibit I

CONFIDENTIAL AGREEMENT AND

RELEASE AND WAIVER OF CLAIMS

This Confidential Agreement and Release and Waiver of Claims (the “Release”) is
made and delivered by James Atchison (“Employee”) of Orange County, Florida to
SEAWORLD ENTERTAINMENT, INC., a Delaware corporation, with its principal offices
at 9205 South Park Center Loop, Orlando, Florida, 32819, and any of its parents,
subsidiaries or affiliates (collectively referred to as “SeaWorld”).

WHEREAS, Employee and SeaWorld has entered into a Separation and Consulting
Agreement, dated as December 10, 2014 (the “Separation Agreement”);

WHEREAS, Employee and SeaWorld (for itself and on behalf of all the
Beneficiaries, as defined in the Separation Agreement) have agreed to resolve
and settle any disputed claims Employee may have with respect to events,
including, but in no way limited to, any differences that might arise in
connection with Employee’s employment with SeaWorld and the termination of
Employee’s employment, in each case through the date of this Release;

IN CONSIDERATION of the mutual promises exchanged below, SeaWorld and Employee
agree as follows:

Consideration

 

  1. Employee acknowledges and agrees that Employee would not receive all the
payments and benefits specified in Section 2.1 the Separation Agreement and the
Consulting Services arrangement described in Section 2.4 of the Separation
Agreement but for Employee’s execution of this Release and Employee’s
fulfillment of its terms. Neither the making of this Release, nor anything
contained in it, shall in any way be construed or considered to be an admission
by SeaWorld of noncompliance with any law or of any other wrongdoing.

Cooperation

 

  2. Employee will fully cooperate with any request made by SeaWorld relating to
or arising out of any of the matters that Employee worked on, learned of or
became familiar with or that occurred during Employee’s employment with
SeaWorld, including, but not limited to, disputes, claims, investigations,
proceedings or litigation arising out of or relating to such matters. If
Employee incurs any expense as the result of Employee’s cooperation with any
such request, reasonable and documented expenses will be reimbursed to Employee
by SeaWorld.

Release of Claims

 

  3. Except for the obligations of SeaWorld as stated in the Separation
Agreement (in particular under Section 2 thereof) and this Release, Employee, of
Employee’s own free will, voluntarily waives, releases and forever discharges
SeaWorld, its parents, affiliates, subsidiaries, Beneficiaries (as defined in
the Separation Agreement), successors and assigns and their respective
directors, officers, employees and other authorized representatives
(collectively the “Releasees”) from all actions, causes of action, claims,
debts, charges, complaints contracts and promises of any kind, whether known or
unknown, which Employee, Employee’s heirs, executors, administrators, successors
and assigns (referred to collectively throughout this Release as “Employee”) may
have from all time in the past to the effective; date of this Release,
including, but not limited to, all matters or claims relating to or arising out
of Employee’s employment by SeaWorld and the cessation of Employee’s employment
and including, but not limited to, any violation of Title VII of the Civil
Rights Act of 1964, as amended; the Employee Retirement Income Security Act, as
amended; the Age Discrimination in Employment Act; the Florida Civil Rights Act;
the Pennsylvania Human Relations Act; the Texas Commission on Human Rights Act;
the Virginia Human Rights Act; the Virginians With Disabilities Act; and any
other applicable federal, state, or local statute or ordinance.

 



--------------------------------------------------------------------------------

  4. Except as otherwise provided in this Release, this release shall not apply
to any claim for accrued and vested benefits which may be due to Employee under
any SeaWorld employee benefit plan (other than the KESP, as defined in the
Separation Agreement) in which Employee is or was a participant. This Release
shall not release Sea World or any other person from any claim related to, or
otherwise adversely affect, Atchison’s entitlement to indemnification under the
Sea World (and any applicable affiliated company’s) charter, bylaws, any
specific indemnification agreement entered into prior to the Date of Termination
(as defined under the Separation Agreement) or under applicable law, and to
coverage as an insured under applicable directors and officers liability
insurance, for all time hereafter in which he may be subject to liability for
his acts and omissions to act occurring during the period Atchison served as any
and all of a director, officer or employee of Sea World through the Date of
Termination.

 

  5. Employee expressly waives any and all rights under Section 1542 of the
Civil Code of the state of California and under any statute, rule or principle
of common law or equity of any jurisdiction that is similar to Section 1542
(“similar provision”). Thus, Employee acknowledges that Employee may not invoke
the benefits of Section 1542 or any similar provision in any jurisdiction in
order to prosecute or assert in any manner any claims released in this Release.
Employee is aware that Section 1542 provides: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his/her favor
at the time of executing the release, which if known by him must have materially
affected his/her settlement with the debtor.”

 

  6. Nothing in this section shall prevent Employee from filing an
administrative charge if applicable law requires that Employee be permitted to
do so; provided, however, that Employee understands and agrees that Employee is
waiving Employee’s right to any monetary recovery in connection with such a
charge that Employee might file with an administrative agency.

 

  7. Nothing in this section will affect Employee’s right to participate in any
governmental investigation.

Continuation of Restrictive Covenants; Separate Liability

 

  8. Employee agrees and acknowledges that, except as may be expressly otherwise
agreed by the parties hereto or in the Separation Agreement, the restrictive
covenants set forth in Appendix A of the Restricted Stock Agreements (as defined
in the Separation Agreement) shall continue in full force and effect pursuant to
their terms and are incorporated by reference herein and made a part hereof;
provided, however, that Sections 1(a)(i), (ii) and (iii) of Appendix A of the
Restricted Stock Agreements and Section 1.2.1 of the KESP shall not apply or be
of further force and effect and SeaWorld hereby waives Employee’s obligations to
comply with Sections 1(a)(i), (ii) and (iii) of Appendix A of the Restricted
Stock Agreements and Section 1.2.1 of the KESP. Employee further agrees and
understands that his obligations set forth in this Section 8 (including the
restrictive covenants incorporated by reference herein) are separate from any
other provisions in this Release and that any breach of the provisions of this
Section 8 may be treated by SeaWorld and the Beneficiaries as a breach for which
Employee may be separately liable, and for which SeaWorld may, seek any remedies
to which it is entitled as set forth in the Restricted Stock Agreements or
otherwise at law or in equity.



--------------------------------------------------------------------------------

Severability

 

  9. Should Employee challenge any provision of this Release and such provision
be declared illegal or unenforceable by any arbitrator or court of competent
jurisdiction and is not modified to be enforceable, such provision will
immediately become void, leaving the remainder of this Release in effect.
However, if any portion of the general release (Paragraph 3) is ruled to be
unenforceable as a result of such challenge, Employee agrees that SeaWorld
and/or any of the Releasees will be entitled to a set-off against any subsequent
judgment or award made to Employee in the amount of all amounts paid to Employee
by SeaWorld under Section 2.1 and Section 2.4 of the Separation Agreement.

Choice of Law

 

  10. This Release shall be governed by and construed according to the law of
the State of Florida. This Release constitutes the entire understanding between
Employee and SeaWorld with respect to its subject matter and supersedes all
previous or contemporaneous negotiations, commitments, agreements, statements,
representations, or promises, oral or written, between the parties. This Release
may not be modified except in a writing signed by both parties.

Arbitration

 

  11. SeaWorld and Employee agree that all disputes between the parties relating
to or arising out of this Release (other than Section 8 of this Release) or
Employee’s employment (or termination thereof) with SeaWorld must be resolved
through the SeaWorld Dispute Resolution Program, which includes final and
binding arbitration of covered claims.

EMPLOYEE HAS CAREFULLY READ THIS “CONFIDENTIAL AGREEMENT AND RELEASE AND WAIVER
OF CLAIMS.” EMPLOYEE KNOWS AND UNDERSTANDS ITS CONTENTS. EMPLOYEE IS ENTERING
INTO THIS RELEASE AS EMPLOYEE’S OWN FREE ACT AND DEED. EMPLOYEE FURTHER
REPRESENTS AND AGREES THAT:

 

  •   THIS RELEASE ADVISES EMPLOYEE IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR
TO SIGNING THIS RELEASE;

 

  •   EMPLOYEE FULLY UNDERSTANDS THAT EMPLOYEE’S EXECUTION OF THIS RELEASE
CONSTITUTES A FULL AND FINAL RELEASE OF ALL CLAIMS THAT EMPLOYEE MAY HAVE
AGAINST SEAWORLD AS OF THE EFFECTIVE DATE OF THIS RELEASE WITH FINAL AND BINDING
EFFECT;

 

  •   EMPLOYEE HAS BEEN GIVEN AT LEAST 21 DAYS TO CONSIDER THIS RELEASE;

 

  •   FOR A PERIOD OF SEVEN DAYS FROM THE DATE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MAY REVOKE THIS RELEASE BY NOTIFYING SEAWORLD IN WRITING OF EMPLOYEE’S
INTENT TO DO SO;

 

  •   EMPLOYEE’S ACCEPTANCE OF BENEFITS AND/OR PAYMENTS PURSUANT TO THE
SEPARATION AGREEMENT WILL CONSTITUTE AN ADMISSION THAT EMPLOYEE DID NOT REVOKE
THIS RELEASE DURING THE SEVEN (7) DAY REVOCATION PERIOD; AND

 

  •   THIS RELEASE WILL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION
PERIOD HAS EXPIRED.

THIS RELEASE CONTAINS A BINDING ARBITRATION CLAUSE, WHICH MAY BE ENFORCED BY THE
PARTIES.



--------------------------------------------------------------------------------

The parties to this Release now voluntarily and knowingly execute this Release:

 

SEAWORLD ENTERTAINMENT, INC. By: /s/ G. Anthony (Tony) Taylor Date: December 10,
2014 (SeaWorld Representative) /s/ James Atchison Date: December 10, 2014 JAMES
ATCHISON